Exhibit 99.1 FROM:P.A.M. TRANSPORTATION SERVICES, INC. P.O. BOX 188 Tontitown, AR 72770 Lance K. Stewart (479) 361-9111 P.A.M. TRANSPORTATION SERVICES, INC. ANNOUNCES RESULTS FOR THE FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2011 Tontitown, Arkansas, February 9, 2012P.A.M. Transportation Services, Inc. (NASDAQ:PTSI) today reported net income of $133,037 or diluted and basic earnings per share of $0.02 for the quarter ended December 31, 2011, and net loss of $2,857,371 or diluted and basic loss per share of $0.32 for the year ended December 31, 2011. These results compare to net loss of $1,110,135 or diluted and basic loss per share of $0.12 for the quarter ended December 31, 2010, and net loss of $654,728 or diluted and basic loss per share of $0.07 for the year ended December 31, 2010. Operating revenues were $89,388,357 for the fourth quarter of 2011, a 14.3% increase compared to $78,203,070 for the fourth quarter of 2010. Operating revenues were $359,242,960 for the year ended December 31, 2011, an 8.2% increase compared to $331,993,826 for the year ended December 31, 2010. Daniel H. Cushman, President of the Company, commented, “The focus of the Company since my arrival in July 2009 has been to build a sustainable profit model. While this sounds basic and fundamental, the execution of the concept requires discipline and perseverance, and often means forgoing short term profit opportunities in favor of investing in the long term sustainable profit plan. The evolution of our customer base continues to be one of the most evident success stories representing the result of our efforts. For the fourth quarter 2011, our top five customers comprised 39% of revenue, which represents a 17% decrease from the same period in 2010 when our top five customers comprised 56% of revenue and a 25% decrease from five years ago when revenue from our top five trucking customers represented 64% of trucking revenues for the fourth quarter of 2006. The acceleration of our customer diversification clearly illustrates the success we are having in this area. Approximately $34.1 million of our 2011 revenue came from new customers that we began doing business with in 2011. While achievement of this diversification provides the obvious benefit of protecting us from dependency on any single customer, it has also unencumbered us from leverage that prevented us from pursuing pricing that more fairly compensates us for our services, it has provided a wider array of freight origins and destinations to choose from, and it has reduced the impact of seasonal plant shutdowns. The result of these improvements can be seen in the 4.6% growth in our rate per total mile to $1.38 for the fourth quarter 2011 compared to $1.32 for the same quarter in 2010, and an increase in truck utilization over the same period. We continuously monitor expenditures to identify opportunities to do things better. Fuel, being our largest operating cost, has a very large potential for savings and we have made great progress in improving fuel efficiency and savings over the last year. Through management of driving habits, compliance with fuel and route optimization, tuning equipment specifications, and other efforts we have improved the fuel efficiency of our pre-2012 year model trucks (trucks manufactured prior to February 2011) by approximately a half mile per gallon for the quarter ended December 31, 2011 compared to December 31, 2010. As of December 31, 2011, we have taken delivery of 510 new tractors and 400 new trailers, and plan to continue renewing our fleet at a similar pace throughout 2012. We have been very pleased by the fuel efficiency and mechanical reliability of the new equipment, and are excited to be able to provide such high quality equipment to our customers and drivers. We look forward to additional savings as an increasingly larger portion of our fleet is replaced by new equipment during 2012. While we will never be content with break even operating results, we were pleased with the year over year improvement and progress in many key areas. We look forward to 2012 and our continued progress towards the achievement of a sustainable profit model, and thank our customers, employees, stockholders and suppliers for their continued support.” P.A.M. Transportation Services, Inc. is a leading truckload dry van carrier transporting general commodities throughout the continental United States, as well as in the Canadian provinces of Ontario and Quebec. The Company also provides transportation services in Mexico through its gateways in Laredo and El Paso, Texas under agreements with Mexican carriers. Certain information included in this document contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements may relate to expected future financial and operating results or events, and are thus prospective. Such forward-looking statements are subject to risks, uncertainties and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Potential risks and uncertainties include, but are not limited to, excess capacity in the trucking industry; surplus inventories; recessionary economic cycles and downturns in customers' business cycles; increases or rapid fluctuations in fuel prices, interest rates, fuel taxes, tolls, license and registration fees; the resale value of the Company's used equipment and the price of new equipment; increases in compensation for and difficulty in attracting and retaining qualified drivers and owner-operators; increases in insurance premiums and deductible amounts relating to accident, cargo, workers' compensation, health, and other claims; unanticipated increases in the number or amount of claims for which the Company is self insured; inability of the Company to continue to secure acceptable financing arrangements; seasonal factors such as harsh weather conditions that increase operating costs; competition from trucking, rail, and intermodal competitors including reductions in rates resulting from competitive bidding; the ability to identify acceptable acquisition candidates, consummate acquisitions, and integrate acquired operations; a significant reduction in or termination of the Company's trucking service by a key customer; and other factors, including risk factors, included from time to time in filings made by the Company with the Securities and Exchange Commission. The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. P.A.M. Transportation Services, Inc. and Subsidiaries Key Financial and Operating Statistics (unaudited) Quarter ended December 31, Twelve Months ended December 31, Revenue, before fuel surcharge $ Fuel surcharge Operating expenses and costs: Salaries, wages and benefits Fuel expense Operating supplies and expenses Rent and purchased transportation Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Other Loss (gain) on disposition of equipment ) Total operating expenses and costs Operating loss ) Interest expense ) Non-operating income Loss before income taxes ) Income tax benefit ) Net income (loss) $ $ ) $ ) $ ) Diluted earnings (loss) per share $ $ ) $ ) $ ) Average shares outstanding – Diluted Quarter ended December 31, Twelve Months ended December 31, Truckload Operations Total miles Operating ratio* % Empty miles factor % Revenue per total mile, before fuel surcharge $ Total loads Revenue per truck per work day $ Revenue per truck per week $ Average company trucks Average owner operator trucks 70 28 48 29 Logistics Operations Total revenue $ Operating ratio % * Operating ratio has been calculated based upon total operating expenses, net of fuel surcharge, as a percentage of revenue, before fuel surcharge. We used revenue, before fuel surcharge, and operating expenses, net of fuel surcharge, because we believe that eliminating this sometimes volatile source of revenue affords a more consistent basis for comparing our results of operations from period to period.
